Title: David Gelston to Thomas Jefferson, 29 January 1818
From: Gelston, David
To: Jefferson, Thomas


                    
                        Dear Sir,
                        New York
January 30 29. 1818
                    
                    The enclosed Volume, with Six others have just now come to my hands,
                    I Suspect by their appearance, they have been mislaid somewhere, but where I do not know, I Shall forward one by each mail—the direction found with them is enclosed—Vol: 1. was not  among the number—
                    
                        I am very respectfully, Sir your obedient servant
                        David Gelston
                    
                